UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 96-4754



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

CHARLES C. PAYNE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Parkersburg. Charles H. Haden II, Chief
District Judge; Joseph Robert Goodwin, District Judge. (CR-90-280)


Submitted:   April 17, 1997                 Decided:   April 25, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Hunt L. Charach, Federal Public Defender, Brian J. Kornbrath,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant.   Rebecca A. Betts, United States Attorney, Ray M.
Shepard, Assistant United States Attorney, Huntington, West
Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles C. Payne appeals from the district court's order deny-

ing his motion to continue his hearing for revocation of supervised

release. We affirm.

     We review a district court's denial of a motion for continu-

ance for an abuse of discretion. To warrant reversal of such a
denial, an appellant must establish both that the district court

abused its discretion and that he or she was prejudiced thereby.

United States v. Bakker, 925 F.2d 728, 735 (4th Cir. 1991). Payne
has established neither and accordingly we affirm the district

court's denial of his motion for continuance. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2